DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 30th, 2021 has been entered.

Status of Claims
This Notice of Allowance is in response to the R.C.E. and amendment filed on November 30th, 2021 for application no. 16/814,851 filed on March 10th, 2020. Claims 1 and 3-20 are pending. In the present amendment, claims 1, 6-10 and 18 are amended, and claim 2 is canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with John D. Russell on December 22nd, 2021. The application has been amended as follows:



Claim 9 (line 11) has been amended to read, “the actuator, and wherein an innermost radial portion of the outer housing is spaced away from”.

Claim 18 (lines 15-16) has been amended to read, “surface of the actuator, the actuator is included in the locking gear, and wherein an innermost radial portion of the outer housing is spaced away from the actuator.”.

Response to Arguments
The Applicant's arguments filed November 30th, 2021 are in response to the Office Action mailed August 31st, 2021 and the interview conducted on November 24th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 6, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claims 1, 9 and 18, Applicant has recited features in combination with the Examiner’s proposed amendments that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a sensor assembly having the combination of features recited in claim 1, and particularly “an eddy current sensor communicatively coupled to a microcontroller and configured to detect a distance between an axially slidable component and an axially stationary component of a differential apparatus”, “wherein the eddy current sensor is enclosed within an outer housing, the outer housing directly coupled to the axially slidable component and overlapping with an external surface of the axially slidable component” and “wherein the outer housing is coupled to an actuator of a locking differential and wherein the actuator is included in the axially slidable component, and wherein an innermost radial portion of the outer housing is spaced away from the axially slidable component”.
The closest prior art of Gohl (US 7,211,020) discloses a sensor assembly (Fig. 4, 59) directly coupled to an axially slidable actuator (52), but fails to disclose “wherein an innermost radial portion of the outer housing is spaced away from the axially slidable component”, and there is no motivation to modify the outer housing taught by Gohl absent impermissible hindsight.
Regarding Claim 9, none of the prior art discloses or renders obvious an axle assembly having the combination of features recited in claim 9, and particularly “a locking assembly configured to slide axially to engage with the differential apparatus, the locking assembly being axially slidable and including an actuator and a locking gear”, “a sensor assembly enclosed within an outer housing, the outer housing directly coupled to the actuator of the locking assembly, the sensor assembly configured to measure a distance between the locking assembly and the differential apparatus based on magnetic interactions” and “wherein the outer housing is coupled to and overlaps with an external surface of the actuator, and wherein an innermost radial portion of the outer housing is spaced away from the actuator”.
The closest prior art of Gohl (US 7,211,020) discloses a locking axle assembly (Fig. 2, 22) comprising a sensor assembly (Fig. 4, 59), but fails to disclose “wherein an innermost radial portion of the outer housing is spaced away from the actuator”, and 
Regarding Claim 18, none of the prior art discloses or renders obvious a method for an axle assembly having the combination of features recited in claim 18, and particularly “responsive to a request for increased wheel traction, activating an eddy current sensor to determine a distance between a locking gear and a differential apparatus; adjusting a position of the locking gear to a first position to couple the locking gear to the differential apparatus”, “responsive to a request for decreased wheel traction, adjusting the position of the locking gear to a second position to decouple the locking gear from the differential apparatus; and activating the eddy current sensor to determine the distance between the locking gear and the differential apparatus to confirm decoupling of the locking gear from the differential apparatus” and “wherein the eddy current sensor is enclosed within an outer housing, the outer housing directly coupled to an actuator of the locking gear and overlaps with an external surface of the actuator, the actuator is included in the locking gear, and wherein an innermost radial portion of the outer housing is spaced away from the actuator”.
The closest prior art of Gohl (US 7,211,020) discloses a locking axle assembly (Fig. 2, 22) comprising a sensor assembly (Fig. 4, 59), but fails to disclose “wherein an innermost radial portion of the outer housing is spaced away from the actuator”, and there is no motivation to modify the outer housing taught by Gohl absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Hillman (US 10,816,072) and Gohl (US 7,211,020) listed in the attached "Notice of References Cited" disclose similar locking differentials comprising sensor assemblies related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659